DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-14 and 16-20] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
 Re Claim 1 none of the prior arts on the record teaches or reasonably suggests: An imaging system, comprising: control circuitry coupled to the array of image pixels and operable to control the image pixel to generate an image signal in an overflow mode of operation and to control the image pixel to generate a reference signal at the charge storage region by isolating the charge storage region from the photosensitive element for a time period, during which the reference signal is generated; in conjunction with the other limitation of the claim.

Claims 2-13 are allowed due to their direct or indirect dependency on claim 1.

Re Claim 14 none of the prior arts on the record teaches or reasonably suggests:
   A method of generating image signals using an image pixel, the method comprising: generating a reference signal for correcting a dark current noise while generating the third image signal at the photosensitive element; in conjunction with the other limitation of the claim.

Claims 16-17 are allowed due to their direct or indirect dependency on claim 14.



Re Claim 18 none of the prior arts on the record teaches or reasonably suggests: A method of generating an image signal using an image pixel, the method comprising: wherein the reference signal is generated 7between the first time and the second time and is indicative of a pixel-specific dark signal noise; and after performing the readout operation on the reference signal, generating the image signal in an overflow mode of operation; in conjunction with the other limitation of the claim.

 Claims 19-20 are allowed due to their direct or indirect dependency on claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698